Apparently the facts sought by the motion for more specific statement are within the knowledge of the plaintiff and not that of the defendant and in the reasonable preparation of the case are facts which should be disclosed. Moreover, the defendant is a corporation which acts through agents and in these war times, with no assurance as to the time when trial will be had, it is conceivable that the war might end and the defendant, due to a war-end turnover, be at a complete loss to meet the allegations of the complaint.
   The motion is granted.